


Exhibit 10.16.4


KEY ENERGY SERVICES, INC.
2014 EQUITY AND CASH INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
(Directors and Consultants)
This Agreement is made and entered into as of [_______________] (the “Date of
Grant”) by and between Key Energy Services, Inc., a Maryland corporation (the
“Company”) and you;
WHEREAS, the Company, in order to induce you to enter into and to continue and
dedicate service to the Company and to materially contribute to the success of
the Company, agrees to grant you this restricted stock unit award;
WHEREAS, the Company adopted the Key Energy Services, Inc. 2014 Equity and Cash
Incentive Plan, as it may be amended from time to time (the “Plan”), under which
the Company is authorized to grant restricted stock units to certain employees,
directors and other service providers of the Company;
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Restricted Stock Unit Agreement (the “Agreement”) as if fully set forth
herein; and
WHEREAS, you desire to accept the restricted stock unit award made pursuant to
this Agreement.
NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
1.The Grant. Subject to the conditions set forth below and in the remainder of
this Agreement, the Company hereby grants you, effective as of the Date of
Grant, an award consisting of [_______________] number of Restricted Stock
Units, whereby each Restricted Stock Unit represents the right to receive one
share of common stock, par value $0.10 per share, of the Company (“Stock”), plus
the additional rights to Dividend Equivalents set forth in Section 3, in
accordance with the terms and conditions set forth herein and in the Plan (the
“Award”). To the extent that any provision of this Agreement conflicts with the
expressly applicable terms of the Plan, you acknowledge and agree that those
terms of the Plan shall control and, if necessary, the applicable terms of this
Agreement shall be deemed amended so as to carry out the purpose and intent of
the Plan. Terms that have their initial letter capitalized, but that are not
otherwise defined in this Agreement shall have the meanings given to them in the
Plan.
2.No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle you to any rights of a holder of Stock
prior to the date shares of Stock are issued to you in settlement of the Award.
3.Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, you hold Restricted Stock Units granted pursuant to this
Agreement that have not been settled, the Company shall create a bookkeeping
account that will track the amount of the Dividend Equivalents you would have
been entitled to receive on or following the Date of Grant as if you had been
the holder of record of the number of shares of Stock related to the Restricted
Stock Units that have not been settled as of the record date, calculated without
interest. All Dividend Equivalent amounts credited to your bookkeeping account
from the Date of Grant until the settlement of the underlying Restricted Stock
Units shall be paid to you in a lump sum cash payment on the date that the
underlying Restricted Stock Units associated with that Dividend Equivalent
amount is settled

-1-



--------------------------------------------------------------------------------




pursuant to Section 5 or 6 below. In the event that the Restricted Stock Units
are forfeited to the Company without settlement to you, you will also forfeit
any associated Dividend Equivalent amounts.
4.Vesting Date. Subject to all other terms and conditions of this Agreement,
your Restricted Stock Units granted pursuant to this Agreement will be 100%
vested on the Date of Grant.
5.Issuance of Stock. No shares of Stock shall be issued to you prior to the date
on which the Restricted Stock Units vest and the restrictions with respect to
the Restricted Stock Units lapse. Unless you have chosen to defer the settlement
of all or a portion of your Award pursuant to Section 6 below, the Company
shall, promptly and within thirty (30) days of the vesting date for your Award,
cause to be issued Stock registered in your name in payment of such vested
Restricted Stock Units upon receipt by the Company of any required tax
withholding, if any. The Company shall evidence the Stock to be issued in
payment of such vested Restricted Stock Units in the manner it deems
appropriate. The value of any fractional Restricted Stock Units shall be rounded
down at the time Stock is issued to you in connection with the Restricted Stock
Units. No fractional shares of Stock, nor the cash value of any fractional
shares of Stock, will be issuable or payable to you pursuant to this Agreement.
The value of such shares of Stock shall not bear any interest owing to the
passage of time. Neither this Section 5 nor any action taken pursuant to or in
accordance with this Section 5 shall be construed to create a trust or a funded
or secured obligation of any kind.
6.Deferral Elections. Notwithstanding anything to the contrary in Section 5
above, you may elect to defer the settlement of all or a portion of your Award
pursuant to a deferral election agreement provided to you by the Company. In the
event that you properly execute and deliver such a deferral election agreement
to the Company within the time frame set by the Company and in accordance with
Section 409A of the Code, the settlement of any portion of your Award that has
been properly deferred shall be governed by the terms and conditions of the
applicable deferral election agreement and all applicable rules of Section 409A
of the Code. Any portion of your Award that you do not elect to defer or any
portion of your Award that is not properly deferred under the terms of a
deferral election agreement or Section 409A of the Code shall continue to be
governed solely by the terms of this Agreement.
7.Payment of Taxes. As an independent contractor you will be responsible for the
payment of any and all taxes that result from the grant, vesting or settlement
of this Award.
8.Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Stock will be subject to compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Stock may then be listed. No Stock will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act is, at the time of issuance, in
effect with respect to the shares issued or (b) in the opinion of legal counsel
to the Company, the shares issued may be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. YOU ARE CAUTIONED THAT ISSUANCE OF STOCK UPON THE VESTING OF RESTRICTED
STOCK UNITS GRANTED PURSUANT TO THIS AGREEMENT MAY NOT OCCUR UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Award will relieve the Company of any liability in respect
of the failure to issue such shares as to which such requisite authority has not
been obtained. As a condition to any issuance hereunder, the Company may require
you to satisfy any qualifications that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. From time to time, the Board and appropriate officers of the
Company

-2-



--------------------------------------------------------------------------------




are authorized to take the actions necessary and appropriate to file required
documents with governmental authorities, stock exchanges, and other appropriate
Persons to make shares of Stock available for issuance.
9.Legends. The Company may at any time place legends referencing any
restrictions imposed on the shares on all certificates representing shares
issued with respect to this Award.
10.Right of the Company and Affiliates to Terminate Services. Nothing in this
Agreement confers upon you the right to continue performing services for the
Company or any Affiliate, or interfere in any way with the rights of the Company
or any Affiliate to terminate your service relationship at any time.
11.Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
12.No Liability for Good Faith Determinations. The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Restricted Stock Units
granted hereunder.
13.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
14.No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.
15.Company Records. Records of the Company or its Affiliates regarding your
period of service, termination of service and the reason(s) therefor, and other
matters shall be conclusive for all purposes hereunder, unless determined by the
Company to be incorrect.
16.Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.
17.Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
18.Information Confidential. As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.
19.Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
20.Clawback. Notwithstanding any provisions in the Agreement to the contrary,
any compensation, payments, or benefits provided hereunder (or profits realized
from the sale of the Stock delivered hereunder), whether in the form of cash or
otherwise, shall be subject to a clawback to the extent necessary to comply with
the requirements of any Company policy or applicable law, including but not

-3-



--------------------------------------------------------------------------------




limited to, the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, section 304 of the Sarbanes Oxley Act of 2002, or any regulations
promulgated thereunder.
21.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
22.Company Action. Any action required of the Company shall be by resolution of
the Board or by a person or entity authorized to act by resolution of the Board.
23.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.
24.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Maryland, without
giving any effect to any conflict of law provisions thereof, except to the
extent Maryland state law is preempted by federal law. The obligation of the
Company to sell and deliver Stock hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.
25.Amendment. This Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the Board
or the Committee (i) to the extent permitted by the Plan, (ii) to the extent
necessary to comply with applicable laws and regulations or to conform the
provisions of this Agreement to any changes thereto, or (iii) to settle the
Restricted Stock Units pursuant to all applicable provisions of the Plan. Except
as provided in the preceding sentence, this Agreement cannot be modified,
altered or amended in any way that is adverse to you except by a written
agreement signed by both the you and the Company.
26.The Plan. This Agreement is subject to all the terms, conditions, limitations
and restrictions contained in the Plan.
[Signature Page to Follow]

-4-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
KEY ENERGY SERVICES, INC.


By:            _______________________
Name:    ___________________________________
Title:    ___________________________________


Acceptance
I hereby acknowledge receipt of a copy of the Plan, represent that I have read
and understood the terms and provisions of the Plan and this Agreement, and
accept the Award, as of the date first written above, subject to all of the
terms and provisions of the Plan and this Agreement.


                            
Participant Signature


Name:     ____________________________________







-5-

